Citation Nr: 1126935	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  05-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Whether the appellant qualifies as a "child" of the Veteran for the purpose of Dependency and Indemnity Compensation (DIC) benefits.  



ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran had active military service from June 1962 to June 1964.  She died on October [redacted], 1995.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

On her May 2005 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant requested that she be afforded a Board hearing, which was scheduled for May 16, 2006.  As noted in a Report of Contact (VA Form 119), dated May 10, 2006, the appellant reported that she would be unable to attend the scheduled Travel Board hearing due to transportation problems.  She requested that the hearing be rescheduled. 

In a November 2007 decision, the Board found that the appellant had presented good cause for failing to appear at her May 2006 Board hearing.  The Board thus remanded the matter specifically for the appellant to be provided with a hearing before a member of the Board sitting at the RO.  

In June 2008, the agency of original jurisdiction (AOJ) sent to the appellant a letter informing her of her right to submit additional evidence in support of her claim before the AOJ scheduled her Board hearing.  The letter also advised the appellant of her right to elect a videoconference hearing in lieu of a Travel Board hearing.  In response, the appellant indicated her desire to be afforded a videoconference hearing in lieu of a Travel Board hearing.  

The appellant was rescheduled for a videoconference hearing on May 16, 2011. Notice of the hearing date was provided on April 15, 2011.  The appellant failed to report for the hearing.  The appellant has not requested that the hearing be rescheduled and has not provided good cause for her failure to report.  Accordingly, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The appellant was born in June 1968 and attained the age of 18 years in June 1986.

2.  The appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18 years. 


CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on the basis of permanent incapacity for self-support have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The RO received from the appellant applications for DIC benefits in April 2002 and March 2004.  In June 2002, the RO sent to her a letter notifying her that in order to receive DIC benefits for a child beyond the age of 18 years, she must submit evidence showing that that child became permanently incapable of self support prior to turning 18.  In a March 2004 letter, the RO requested from the appellant specific information relevant to establishing whether she could be considered a helpless child.  The letter also advised the appellant of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the appellant on the types of evidence she could submit to support her claim.  

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the April 2002 and March 2004 notice letters comply with the Quartuccio elements of 38 U.S.C.A. § 5103(a), and afforded the appellant a meaningful opportunity to participate in the development of her claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Additionally, while the initial notification to the appellant did not include the criteria for assigning an effective date, see Dingess, supra, because the Board will deny the appellant's claim, an effective date question is not before the Board.  Consequently, a remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes medical and lay evidence and the appellant's Social Security Administration (SSA) records.  Although the appellant elected to have a hearing in this case, she failed to report.  Further, the appellant was notified in compliance with 38 C.F.R. § 3.159(c) of the inability on the part of the RO to obtain to certain treatment records due to their non-existence.  

II.  Analysis

The appellant contends that she is entitled to DIC benefits based on being permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18 years.  The appellant was born in June 1968 and turned 18 in June 1986.  The appellant contends that she has a permanent incapacity in the form of a variety of physical and mental disabilities.  Specifically, she asserts that she was born prematurely and now suffers from mitral valve prolapse, asthma, arthritis, allergies, a skin condition, tuberous sclerosis, memory problems, light sensitivity, gastrointestinal problems, and back, knee, shoulder, and foot pain.  

Pursuant to 38 U.S.C.A § 1310, when a veteran dies from a service-connected disability, DIC shall be paid to such veteran's surviving spouse, children or dependent parents.  (Via a February 1996 rating decision, the RO awarded service connection for the cause of the Veteran's death.)  A "child" is defined in relevant part, as a legitimate child who is unmarried and "who, before attaining the age of eighteen years, became permanently incapable of self support."  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2010).  The standard is that the evidence must show that the child does not have the capacity for self-support.  See Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  An adjudicatory body's focus of analysis in such cases must be on the claimant's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  Initially, VA must determine whether the evidence shows the child to have been incapable of self-support as of his or her 18th birthday.  Id.  If so, the second part of the two-part test requires consideration of evidence as to the current condition of the child.  Id.  

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Several factors are for consideration:

1) Evidence that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by her own efforts, is provided with sufficient income for her reasonable support;

2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established;

3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they 

would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and

4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  

38 C.F.R. § 3.356(b).

In support of her claim, the appellant submitted lay statements indicating that she had been born prematurely and had been in poor health all her life.  In August 1981, the appellant was noted to have functional limitation in her lower extremities.  She was ordered not to do a lot of running or jogging, but was allowed to do stretching exercises.  It was further indicated that she had a history of ear problems and should not be exposed to loud noises.  


The record reveals that the appellant was diagnosed with tuberous sclerosis in December 1982 at the age of 14.  Medical articles submitted by the appellant identify this as a congenital disease characterized by congenital tumors and malformations of the brain, skin, and viscera, and clinically by epilepsy and mental retardation.  In December 1988, she was noted to have numerous eczematous patches.  

In August 2000 and March 2001, the appellant applied for disability benefits from the Social Security Administration (SSA), indicating that she was unable to work on account of her mitral valve prolapse, heart condition, angina, lung problems, colon problems, migraines, and arthritis, among other things.  Although the appellant indicated that she had worked, she stated that she became unable to work as of June 28, 1968, which was the date of her birth.  She further reported that she had last worked in 1994.  It was noted that the appellant was the sole caregiver for her disabled older sister.  The SSA interviewer stated his belief that the appellant's mental state precluded her from securing gainful employment.  

A February 2003 psychological evaluation recorded that the appellant had attended school until sixth grade and was then home-schooled.  She received her GED when she was 18.  Thereafter, she attended a Junior college and received an associates degree in the arts.  (The record contains the appellant's diploma verifying this information.)  She stated that she was not then currently employed and indicated that she had last worked at a restaurant in 1996.  The appellant reported living with her sister, with whom she shared responsibility for cooking meals.  The appellant stated that she provided her own transportation.  It was noted that she typically woke between 6 and 8 a.m., checked on her sister, did the dishes from the night before, ate breakfast, took her medicine, and would then run errands in town to buy groceries.


As noted above, the outcome of this case turns on whether the appellant has established that she was permanently incapable of self support at the time of her eighteenth birthday.  38 C.F.R. §§ 3.57(a)(1)(ii).  Here, the relevant evidence of record shows that the appellant was not permanently incapable of self-support by reason of mental or physical defect when she attained the age of 18 years in June 1986.  The Board acknowledges that there is evidence showing that the appellant is currently unable to work on account of mental disability.  However, none of the evidence of record shows that the appellant suffered from physical or mental disability of such severity prior to attaining the age of 18 years that she had become incapable of self-support at that time.  The record shows that the appellant obtained her GED at age 18 and subsequently undertook college courses, obtaining an associate's degree.  There is no indication that any medical professional opined that any condition from which the appellant suffered prior to age 18, to include tuberous sclerosis, was severe enough as to make her incapable of self-support.  There is also no indication that appellant was incapable of performing her daily activities in the home and community equivalent to the activities of employment of a nature within her physical or mental capacity which would provide sufficient income for reasonable support.  Even by her own admission, she worked for a time.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against recognizing the appellant as a helpless child.  She is not a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years.


ORDER

Entitlement to recognition of the appellant as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


